Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The Office has cited particular columns, line numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP § 2141.02 and § 2123.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7-11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0027804 A1, hereinafter referred to as Kim) in view of Voigtlaender (US 2008/03161006 A1, hereinafter referred to as Voigtlaender).
Regarding claim 1, Kim discloses a chip antenna module (Figs. 1, 2A, 5) comprising: 

a first ceramic substrate mounted on the first surface of the substrate, a second ceramic substrate opposing the first ceramic substrate, a first patch disposed on the first ceramic substrate, and a second patch disposed on the second ceramic substrate, and the first ceramic substrate and the second ceramic substrate are spaced apart from each other.
However, Voigtlaender discloses “first part 110 of the antenna" supported by "chip 101" such as ceramics and "antenna substrate 100" supported by ceramics or the like. A "radar transceiver" including a structure in which second part 210 of the antenna is opposed to each other is described. (100, paragraphs [0010] – [0012], [0023] – [0025]).
Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the antenna structure of Kim with the structure in which the 2 antenna elements are opposed to each other as taught by Voigtlaender in order to measure distance and/or velocity on the surrounding of motor vehicles.
Regarding claim 2, Voigtlaender discloses the chip antenna module of claim 1, further comprising a spacer (300, 101) disposed between the first ceramic substrate and the second ceramic substrate to space the first ceramic substrate and the second ceramic substrate apart from each other.
Regarding claim 3, Voigtlaender discloses the chip antenna module of claim 1, further comprising a bonding layer (300, 101) disposed between the first ceramic substrate and the second ceramic substrate to space the first ceramic substrate and the second ceramic substrate apart from each other.

Regarding claim 5, Kim discloses the chip antenna module of claim 4, wherein the plurality of chip antennas are further arranged in the second direction, and side surfaces extending in the second direction of two chip antennas adjacent to each other in the first direction among the plurality of chip antennas oppose each other in the first direction (see Fig. 8).
Regarding claim 7, Kim discloses the chip antenna module of claim 1, wherein each of the plurality of chip antennas is configured to transmit a radio-frequency signal (paragraph [0032]), and the substrate comprises a ground layer (paragraphs [0038], [0045] - [0047], [0070]) configured to reflect the radio-frequency signal transmitted by each of the plurality of chip antennas in a target direction.
Regarding claim 8, Kim discloses the chip antenna module of claim 7, wherein the ground layer is disposed on the first surface of the substrate (paragraphs [0045], [0047]).
Regarding claim 9, Kim discloses the chip antenna module of claim 8, wherein the substrate further comprises: 
a plurality of feed pads (see pads connected to 120a – 120d) disposed on the first surface of the substrate (see Figs. 1, 5); and 
a plurality of upper surface pads disposed on the first surface of the substrate, the plurality of chip antennas are electrically connected to respective ones of the plurality of feed 
Claim 10 is essentially the same as claims 1 and 7 as discussed above and are rejected similarly.
Regarding claim 11, Kim discloses the chip antenna module of claim 10, wherein the substrate further comprises a ground via (210m, Fig. 4E) connected to the ground layer, and the ground via extends to the first surface of the substrate from the ground layer.
Regarding claim 14, Kim discloses the chip antenna module of claim 10, wherein the substrate further comprises a plurality of ground vias (210m, Fig. 4E) connected to the ground layer, and the plurality of ground vias extend to the first surface of the substrate from the ground layer.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified Kim as discussed above and further in view of Ishii et al. (US 7,928,897 B2, hereinafter referred to as Ishii).
Regarding claim 6, the modified Kim disclosed all the features and limitations as discussed above but does not disclose wherein each of the plurality of chip antennas is configured to transmit and receive a radio-frequency signal having a wavelength λ, and a spacing distance between centers of two chip antennas adjacent to each other among the plurality of chip antennas is less than λ/2.

Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to have set the distance between the centers of the antenna cells of Kim to be less than 0.5 lambda as taught by Ishii in order to obtain spectrum peak and detect the relative velocity (col. 13, ll. 17+).

Claims 18, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified Kim as discussed above and further in view of Takayama et al. (US 2020/0119453 A1, hereinafter referred to as Takayama).
Regarding claim 18, Kim discloses a chip antenna module (Figs. 1, 2A, 5) comprising: 
a substrate (130e); a chip-type patch antenna (115) spaced apart from an upper surface of the substrate and configured to transmit a radio-frequency (RF) signal in a first direction perpendicular to the upper surface of the substrate and wherein the substrate comprises a ground layer (paragraphs [0038], [0045] - [0047], [0070]) configured to reflect the RF signal; but does not disclose:
a chip-type end-fire antenna disposed in the substrate configured to transmit an RF signal in a second direction parallel to the upper surface of the substrate.
However, Takayama discloses an antenna (20a – 20d) whose directivity is different by 90 degrees.
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to have provided the antenna module of Kim 
Regarding claim 19, Kim discloses the chip antenna module of claim 18, wherein the ground layer is disposed on the upper surface of the substrate, or is disposed inside the substrate (see Figs. 1, 4, 5).
Regarding claim 21, the modified Kim discloses all the features and limitations as discussed above and Takayama further discloses wherein the chip-type end-fire antenna (see Fig. 1) comprises: a ground portion (23a) made of a conductive material; a body portion (15) made of a dielectric material and disposed on a surface of the ground portion facing in the second direction; and a radiation portion (21a) made of a conductive material and disposed on a surface of the body portion facing in the second direction.

Allowable Subject Matter
Claims 12, 13, 15-17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.  See prior arts/references listed on the PTO-892 form attached.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D CHANG/            Primary Examiner, Art Unit 2844